Citation Nr: 0841125	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
injury with impingement syndrome and traumatic arthritis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from June 1977 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In September 2006, the veteran 
proffered testimony before the undersigned Veterans Law 
Judge.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  Following 
that hearing, the Board concluded that the claim should be 
remanded for the purposes of obtaining additional 
information.  The claim has since been returned to the Board 
for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In August 2004, the veteran submitted a claim for benefits.  
He contended that his service-connected right shoulder 
disability was more disabling than currently rated.  
Subsequent to that claim, the veteran underwent a VA 
orthopedic examination in October 2004.  The results of that 
examination are contained in the claims folder.  

After the veteran's claim was denied and he appealed to the 
Board for review, and upon further examination of the record 
before it, the Board determined that another medical 
examination should be accomplished so that the VA would have 
up-to-date and current results with respect to his right 
shoulder.  Thus, in November 2007, the claim was remanded to 
the RO through the AMC.  

The Board-requested orthopedic examination of the right 
shoulder was accomplished in August 2008.  The results of 
that examination have been included in the claims folder.  
After reviewing the report of examination, it is the opinion 
of the Board that the examination is deficient with respect 
to the information provided in said report.  That is, a 
review of the examination report does not show the effects of 
the right shoulder disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  This information must be 
provided (and obtained) in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  As noted, the record reflects unclear and incomplete 
diagnoses with respect to the veteran's right shoulder.  The 
Board believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  Such an examination will ensure that the Board 
has all the requisite information before it prior to issuing 
a decision on the merits of the veteran's claim including the 
effect of the disability on the veteran's functional 
capabilities.  Hence, this issue will be remanded for the 
purpose of obtaining the needed information.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice that 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2008), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) are fully complied with and 
satisfied as to the issue on appeal. 

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for his right shoulder disability, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO/AMC is 
requested to make said contact in a 
letter and the Board requests that the 
letter be specific in the request for 
information; i.e., the request should not 
be located on the last page of the letter 
and buried among several paragraphs of 
notice information going to the veteran.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

3.  With respect to the veteran's right 
shoulder disability, the veteran should 
undergo a VA examination by an 
orthopedist, who has not previously 
examined the veteran, in order to 
determine the nature and severity of his 
right shoulder disability.  The examiners 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

The orthopedist should specifically 
comment on the manifestations and 
symptoms produced by the disability.  
Readings should be obtained concerning 
the veteran's range of motion of the 
right shoulder in comparison with the 
left shoulder, and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the shoulder.  
Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  The 
RO/AMC should make a specific determination as to whether a 
separate rating for arthritis of the right shoulder should be 
assigned.  If the benefits sought on appeal remain denied, 
the appellant and the appellant's representative should be 
provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

